Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 June 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 is rejected under 35 U.S.C. 102a2 as being anticipated by Zapata (US 20170080997 A1).

Regarding Claim 15, Zapata discloses planing boat comprising: a hull having a boarding area; a screw unit having a screw provided at the hull (paragraph 13, in cited patent),-and a tilt sensor that detects a tilt of the hull with respect to a horizontal direction(paragraph 77), wherein an expulsion direction of the screw unit is matched in parallel with a tilt direction of the hull detected by the tilt sensor. (paragraph 78, 79.   This is anticipated for at least operation of straight acceleration.  See MPEP 2114. See rejection of Claim 1.)

Regarding Claim 16, Zapata discloses a planing boat comprising: a hull having a boarding area; a screw unit having a screw provided at the hull (paragraph 13, in cited patent),-and a tilt sensor that detects a tilt of the hull with respect to a horizontal direction (paragraph 77), wherein a propulsion direction of the hull is matched in parallel with a tilt direction of the hull detected by the tilt sensor. (paragraph 78, 79 This is anticipated for at least some directions of operation.  See MPEP 2114. See rejection of Claim 1.)

Allowable Subject Matter
Claims 2, 3, 8, 11 are allowed.
Claims 1, 4, 5, 6, 7, 9, 10, 12, 13 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        17 June 2022